After Final Response
	The after final amendment submitted March 17, 2021 with the AFCP 2.0 request cannot be reviewed and a search conducted within the guidelines of the pilot program. The after final amendment will be treated under pre-pilot procedure. 
The proposed amendments filed March 17, 2021 after a final rejection, but prior to the date of filing a brief, will not be entered because they raise new issues that would require further consideration and/or search.
Response to Arguments
Cheng Xu in view of Zhiyue Xu and Shankar
Cheng Xu in view of Marya and Shankar
	The proposed claim 1 line 7 amendment appears to overcome the rejections based on Cheng Xu because it requires “a plurality of abrupt angles exist within the die” whereas Cheng Xu teaches one abrupt angle (Fig. 1) (see Remarks filed March 17, 2021 on page 6 first full paragraph).
Double Patenting
	The double patenting rejections will be maintained until they have been properly overcome.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735 


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735